James, J.:
I concur with Justice Boardman in the result, and in all of his opinion except that portion which holds that the Backet river is not a highway; from that I dissent. I am of the opinion that the reverse is the law, notwithstanding the case of Morgan v. King (35 N. Y., 454).
Learned, P. J.:
I agree with the result of my brother Boardman’s opinion; but I do not think it necessary to pass on the question, whether or not the Backet river is a public highway, so far as concerns the right to float logs.
It is found by the referee that the bridge was of reasonable form and sufficient strength, with reference' to any reasonable use of the channel in' floating logs and lumber, and that the destruction of the bridge was caused by the negligence of the parties in charge of the drive; that no men were sent ahead to prevent jams. The defendants put the logs in the river, and, by not taking precautions against jams, caused the injury. They were liable for their negligent acts.
Judgment affirmed, with costs.